UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission file number: 0-21121 (Exact name of registrant as specified in its charter) Delaware 06-1456680 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One Hamden Center, 2319 Whitney Avenue, Suite 3B, Hamden, CT (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code 203-859-6800 Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Exchange on which Registered Common Stock, par value $.01 per share NASDAQ Global Market Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. YesoNoý Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d)of the Act. YesoNoý Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesýNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting companyý Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNoý The aggregate market value of the voting and non-voting common equity stock held by non-affiliates of the Registrant was approximately $64,400,000 based on the last sale price on June 30, 2010. As of February 28, 2011, the registrant had outstanding 9,442,043shares of common stock, $0.01 par value. DOCUMENTS INCORPORATED BY REFERENCE Portions of the TransAct Technologies Incorporated Proxy Statement to be filed with the Securities and Exchange Commission (SEC) within 120 days after the year covered by this Form 10-K with respect to the 2011 Annual Meeting of Stockholders are incorporated by reference into Part III hereof. TRANSACT TECHNOLOGIES INCORPORATED INDEX PART I. Item 1. Business 1 Item 1A. Risk Factors 4 Item 1B. Unresolved Staff Comments 9 Item 2. Properties 9 Item 3. Legal Proceedings 9 Item 4. (Removedand Reserved) 9 PART II. Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 9 Item 6. Selected Financial Data 11 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 24 Item 8. Financial Statements and Supplementary Data 24 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 24 Item 9A. Controls and Procedures 25 Item 9B. Other Information 25 PART III. Item 10. Directors, Executive Officers and Corporate Governance 25 Item 11. Executive Compensation 26 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 26 Item 13. Certain Relationships and Related Transactions, and Director Independence 27 Item 14. Principal Accountant Fees and Services 27 PART IV. Item 15. Exhibits 27 SIGNATURES Signatures 28 CONSOLIDATED FINANCIAL STATEMENTS Index to Consolidated Financial Statements F-1 EXHIBITS Index to Exhibits Table of Contents PART I Item 1. Business. The Company TransAct Technologies Incorporated (“TransAct” or the “Company”) was incorporated in June 1996 and began operating as a stand-alone business in August 1996 as a spin-off of the printer business that was formerly conducted by certain subsidiaries of Tridex Corporation.We completed an initial public offering on August 22, 1996. TransAct designs, develops, assembles, markets and services world-class transaction-based printers under the Epic andIthaca® brand names.Known and respected worldwide for innovative designs and real-world service reliability, our thermal, inkjet and impact printers generate top-quality transaction records such as receipts, tickets, coupons, register journals and other documents.We focus on the following core markets: banking and point-of-sale (“POS”),casino and gaming, and lottery.We sell our products to original equipment manufacturers ("OEMs"), value-added resellers ("VARs"), selected distributors, as well as directly to end-users.Our product distribution spans across the Americas, Europe, the Middle East, Africa, Asia, Australia, Latin America, the Caribbean Islands and the South Pacific.Beyond printers, TransAct is a leader in providing printing supplies to the full transaction printer market. Through our TransAct Services Group (“TSG”) we provide a complete range of supplies and consumables used in the printing and scanning activities of customers in the hospitality, banking, retail, gaming, and government markets.Through our webstore, www.transactsupplies.com, and our direct selling team, we address the on-line demand for these products.We have one primary operating facility and eastern region service center located in Ithaca, NY, our printer sales headquarters and western region service center in Las Vegas, NV, a printhead manufacturing and repair center located in New Britain, CT, a European sales and service center in the United Kingdom, a sales office located in Macau and two other sales offices located in the United States.Our executive offices are located at One Hamden Center, 2319 Whitney Avenue, Suite 3B, Hamden, CT, 06518, with a telephone number of (203) 859-6800. Financial Information about Segments We operate in one reportable segment, the design, development, assembly and marketing of transaction-based printers and printer-related service, supplies and spare parts. Products, Services and Distribution Methods Printers TransAct designs, develops, assembles and markets a broad array of transaction-based printers utilizing inkjet, thermal and impact printing technology for applications requiring up to 60 character columns, primarily in the banking, POS, casino, gaming and lottery markets.Our printers are configurable and offer customers the ability to choose from a variety of features and functions.Options typically include interface configuration, paper cutting devices, paper handling capacities and cabinetry color.In addition to our configurable printers, we design and assemble custom printers for certain OEM customers.In collaboration with these customers, we provide engineering and manufacturing expertise for the design and development of specialized printers. Banking and POS:Our banking and POS printers include hundreds of optional configurations that can be selected to meet particular customer needs.We believe that this is a significant competitive strength, as it allows us to satisfy a wide variety of printing applications that our customers request.In the banking market, we sell printers that are used by banks, credit unions and other financial institutions to print and/or validate receipts at bank teller stations.In the POS market, we sell several models of printers utilizing inkjet, thermal and impact printing technology.Our printers are used primarily by retailers in the restaurant (including fine dining, casual dining, and fast food), hospitality, and specialty retail industries to print receipts for consumers, validate checks, or print on linerless labels or other inserted media.In the POS market, we primarily sell our products through a network of domestic and international distributors and resellers.We use an internal sales force to manage sales through our distributors and resellers, as well as to solicit sales directly from end-users.In the banking market, we primarily sell our products directly to end-user banks and financial institutions through the use of our internal sales force. Lottery:We supply lottery printers to Lottomattica’s GTECH Corporation (“GTECH”), our largest customer and the world’s largest provider of lottery terminals.These printers are designed for high-volume, high-speed printing of lottery tickets for various lottery applications.Sales of our lottery products are made directly to GTECH and managed by an internal sales representative. Casino and gaming:We sell several models of printers used in slot machines and video lottery terminals that print tickets or receipts instead of issuing coins at casinos, racetracks and other gaming establishments worldwide.These printers utilize thermal printing technology and can print tickets or receipts in monochrome or two-color (depending upon the model), and offer various other features such as jam resistant bezels and a dual port interface that allows casinos to print coupons and promotions.In addition, we sell printers using thermal and impact printing technology for use in non-casino establishments, including game types such as Amusements with Prizes (“AWP”), Skills with Prizes (“SWP”), Video lottery terminals (“VLT”), Fixed Odds Betting Terminals (“FOBT”) and other off-premise gaming type machines around the world.We sell our products primarily to (1) slot machine manufacturers, who incorporate our printers into slot machines and, in turn, sell completed slot machines directly to casinos and other gaming establishments and (2) through regional distributors (four in the United States and Asia, one in Europe and Africa, two in Latin America and one in Australia).We also maintain a dedicated internal sales force to solicit sales from slot manufacturers and casinos, as well as to manage sales through our distributors. 1 Table of Contents TSG Through TSG, we proactively market the sale of consumable products (including inkjet cartridges, ribbons, receipt paper and other transaction supplies), replacement parts and maintenance services for all of our products and certain competitor’s products.Our maintenance services include the sale of extended warranties, multi-year maintenance contracts, 24-hour guaranteed replacement product service called TransAct XpressSM, and other repair services for our printers.Within the United States, we provide repair services through our eastern region service center in Ithaca, NY and our western region service center in Las Vegas, NV.Internationally, we provide repair services through our European service center located in Doncaster, United Kingdom, and through partners strategically located around the world. We also provide customers with telephone sales and technical support, and a personal account representative to handle orders, shipping and general information.Technical and sales support personnel receive training on all of our manufactured products and our services. In addition to personalized telephone and technical support, we also market and sell consumable products 24 hours a day, seven days a week, via our online webstore www.transactsupplies.com. Sources and Availability of Raw Materials We design our products to optimize product performance, quality, reliability and durability.These designs combine cost efficient materials, sourcing and assembly methods with high standards of workmanship.During 2009, we completed a program to transfer final assembly for approximately 70% of our total printer production to a third-party contract manufacturer in China.We continue to perform final assembly for the remaining 30% of our products in our Ithaca, NY facility largely on a configure-to-order basis using components and subassemblies that have been sourced from vendors and contract manufacturers around the world. We procure component parts and subassemblies for use in the assembly of our products in Ithaca, NY.Critical component parts and subassemblies include inkjet, thermal and impact printheads, printing/cutting mechanisms, power supplies, motors, injection molded plastic parts, circuit boards and electronic components, which are obtained from domestic and foreign suppliers at competitive prices.As a result of the majority of our production being performed by our contract manufacturer, purchases of component parts have declined while purchases of fully-assembled printers produced by our contract manufacturer have increased.We typically strive to maintain more than one source for our component parts, subassemblies and fully assembled printers to reduce the risk of parts shortages or unavailability.However, we could experience temporary disruption if certain suppliers ceased doing business with us, as described below. We currently buy substantially all of our thermal print mechanisms, an important component of our thermal printers, and fully assembled printers for several of our printer models, from one foreign contract manufacturer.Although we believe that other contract manufacturers could provide similar thermal print mechanisms or fully assembled printers, on comparable terms, a change in contract manufacturers could cause a delay in manufacturing and possible loss of sales, which may have a material adverse effect on our operating results.Although we do not have a supply agreement with our foreign contract manufacturer, our relationship with them remains strong and we have no reason to believe that they will discontinue their supply of thermal print mechanisms to us during 2011 or that their terms to us will be any less favorable than they have been historically. Hewlett-Packard Company (“HP”) is the sole supplier of inkjet cartridges that are used in all of our inkjet printers.In addition, we also sell a substantial number of HP inkjet cartridges as a consumable product through TSG.Although other inkjet cartridges that are compatible with the HP inkjet cartridge are available, the loss of the supply of HP inkjet cartridges could have a material adverse effect on both the sale of our inkjet printers and TSG consumable products.Our relationship with HP remains strong and we have no reason to believe that HP will discontinue its supply of inkjet cartridges to us or that their terms to us will be any less favorable than they have been historically.The inkjet cartridges we purchase from HP are used not only in our inkjet printers for the banking and POS market, but also in other manufacturer’s printing devices across several other markets. Patents and Proprietary Information We have significantly expanded our patent portfolio since 2002, and expect to continue to do so in the future.We also believe our patent portfolio could provide additional opportunities to license our intellectual property in the future.We hold 25 United States and 26 foreign patents and have 14 United States and 28 foreign patent applications pending pertaining to our products.The duration of these patents range from 7 to 15 years.The expiration of any individual patent would not have a significant negative impact on our business.We regard certain manufacturing processes and designs to be proprietary and attempt to protect them through employee and third-party nondisclosure agreements and similar means.It may be possible for unauthorized third parties to copy certain portions of our products or to reverse engineer or otherwise obtain and use, to our detriment, information that we regard as proprietary.Moreover, the laws of some foreign countries do not afford the same protection to our proprietary rights as do the laws of the United States. There can be no assurance that legal protections relied upon by the Company to protect our proprietary position will be adequate or that our competitors will not independently develop technologies that are substantially equivalent or superior to our technologies. 2 Table of Contents Seasonality Retailers typically reduce purchases of new POS equipment in the fourth quarter due to the increased volume of consumer transactions in that holiday period, and our sales of printers in the POS market historically have increased in the third quarter and decreased in the fourth quarter.Similarly, installations of lottery terminals are typically reduced in the fourth quarter, resulting in decreased sales of lottery printers. Working Capital Inventory, accounts receivable, and accounts payable levels, payment terms, and where applicable, return policies are in accordance with the general practices of the industry and standard business procedures.See also Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. Certain Customers GTECH is our most significant customer.We currently have an ongoing OEM purchase agreement, as amended in February 2006 (the “GTECH Thermal Printer Agreement”) with GTECH that provides for the sale of thermal on-line lottery printers and spare parts, at fixed prices, through June 28, 2012.In December 2009, we signed a new five-year agreement effective November 20, 2009, with GTECH (the “GTECH New Thermal Printer Agreement”).Under the terms of the new agreement, we will provide GTECH with their next generation thermal lottery printers for various lottery applications.The terms of the new agreement require that GTECH exclusively purchase all of its requirements for thermal on-line lottery printers from us and that we exclusively sell such printers to GTECH.The exclusivity period will extend for four years from the start of production of the new printer, which began in January 2011. Sales to GTECH and other customers representing 10% or more of our total net sales were as follows: Year ended December 31, GTECH 12
